Citation Nr: 1533940	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae (claimed as a low back condition).

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae (claimed as an upper back condition). 

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a bilateral hip condition. 

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a bilateral shoulder condition. 

5.  Entitlement to service connection for a low back condition, to include unilateral sacralization at the L5 vertebrae.

6.  Entitlement to service connection for an upper back condition, to include discogenic disc disease at C5, C6 vertebrae.

7.  Entitlement to service connection for a bilateral hip condition.

8.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The March 2009 rating decision declined to reopen the Veteran's claims for entitlement to service connection for unilateral sacralization at the L5 vertebrae (claimed as a low back condition), discogenic disc disease at C5, C6 vertebrae (claimed as an upper back condition), a bilateral hip condition, and a bilateral shoulder condition.  The Veteran submitted a timely notice of disagreement (NOD) in April 2009 and the RO subsequently issued a statement of the case (SOC) in March 2010.  Although the Veteran did not file a timely formal VA Form 9 substantive appeal, the Board notes that in May 2010, the Veteran submitted a statement that expressed disagreement with the March 2010 SOC.  Therefore, this statement is accepted as a timely substantive appeal.    

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

Social Security Administration records were received after the most recent SOC, in March 2013.  The Veteran's representative provided a waiver of RO consideration in February 2015.  See 38 C.F.R. § 20.1304 (2014).  Thus, the Board may proceed with adjudication.

The Board notes that the Veteran filed a timely NOD with regard to the issue of whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for plantar fasciitis of the right foot in October 2009.  However, in a December 2009, the Veteran withdrew his claim for that issue, but during the December 2014 Board hearing, the Veteran indicated his desire to continue the appeal for that issue.  In addition, in June 2015, the Veteran filed claims for increased evaluations for his right and left knees, and also claims of entitlement to service connection for coronary heart disease and cholesterol related to the coronary artery disease.  Therefore these issues have been raised by the record, but none have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a low back condition (to include unilateral sacralization at the L5 vertebrae), an upper back condition (to include discogenic disc disease at C5, C6 vertebrae), a bilateral hip condition, and a bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied a claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae, claimed as a low back condition; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since June 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae, claimed as a low back condition.

3. In a June 2004 rating decision, the RO denied a claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae, claimed as an upper back condition; the Veteran did not perfect an appeal of that decision, and the decision became final.  

4.  Evidence received since June 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae, claimed as an upper back condition.

5.  In a June 2004 rating decision, the RO denied a claim of entitlement to service connection for a bilateral hip condition; the Veteran did not perfect an appeal of that decision, and the decision became final.  

6.  Evidence received since June 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hip condition.

7.  In a June 2004 rating decision, the RO denied a claim of entitlement to service connection for a bilateral shoulder condition; the Veteran did not perfect an appeal of that decision, and the decision became final.  

8.  Evidence received since June 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral shoulder condition.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae, claimed as a low back condition, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae, claimed as a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The June 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae, claimed as an upper back condition, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an upper back condition, to include discogenic disc disease at C5, C6 vertebrae.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The June 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral hip condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The June 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral shoulder condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in letters dated in January 2009 and October 2011, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary substantiate his claims for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the Veteran's statements, and the hearing transcript.  

As noted, the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issues on appeal, indicated the basis for the RO's previous denials, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claims was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran is seeking service connection for a low back condition (to include unilateral sacralization at the L5 vertebrae), an upper back condition (to include discogenic disc disease at C5, C6 vertebrae), a bilateral hip condition, and a bilateral shoulder condition.  He originally claimed service connection for these disabilities in March 2004, and the RO denied these claims, among others, in a June 2004 rating decision.  

The Veteran filed a claim to reopen his previously-denied claims of service connection for each of these disabilities in January 2009.  In the March 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the June 2004 rating decision includes, in pertinent part, VA and private treatment records, statements from the Veteran and his representative, and the December 2014 Board hearing transcript.  Included in the private treatment records is an October 2010 statement from a private physician, Dr. J.C., which indicates that the Veteran has a diagnosis of severe bilateral hip osteoarthritis and osteoarthritis of the knees.  The statement goes on to say that the Veteran's arthritis was "probably aggravated" by his military service training.  Further, Dr. J.C. also stated that the Veteran had cervical discogenic disease and a history of shoulders adhesive capsulitis that the physician described as "very common on overhead overuse activities as usually done at military service."  At his December 2014 Board hearing, the Veteran testified that, as a medical specialist while on active duty, he was competent to determine that his disabilities are related to the rigors and demands of service and their impact on his physical condition.  He also noted his competence to describe the symptoms that began in service and continue to now.

In this case, the Veteran's claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae, claimed as a low back condition, was previously denied because there was no evidence that the Veteran was treated for the condition in service and no evidence to establish that any back condition was etiologically related to service.  Similarly, his claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae, claimed as an upper back condition, was denied because there was no evidence that the Veteran was treated for the condition in service and no evidence to establish that any upper back condition was etiologically related to service.  The Veteran's claim of entitlement to service connection for a bilateral hip condition was denied because there was no evidence that the Veteran was treated for the condition during service, no evidence that the Veteran sought treatment for the condition within one year after discharge, and no evidence to establish that a bilateral hip condition was etiologically related to service.  Finally, the Veteran's claim of entitlement to service connection for a bilateral shoulder condition was denied because there was no evidence that the Veteran was treated for the condition service and no evidence to establish that a bilateral shoulder condition was etiologically related to service.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Additionally, the credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board finds that the evidence, including the lay testimony provided by the Veteran and the private physician's statement regarding the etiology of his bilateral hip disabilities, bilateral shoulder conditions, and back conditions, is new and material, as it has not previously been associated with the record and it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence provides information that may link the Veteran's claimed disabilities to his period of active duty. 

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claims for service connection for unilateral sacralization at the L5 vertebrae (claimed as a low back condition), discogenic disc disease at C5, C6 vertebrae (claimed as an upper back condition), a bilateral hip condition, and a bilateral shoulder condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for unilateral sacralization at the L5 vertebrae (claimed as a low back condition) has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for discogenic disc disease at C5, C6 vertebrae, (claimed as an upper back condition) has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a bilateral hip condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a bilateral shoulder condition has been received; the appeal is granted to this extent.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a low back condition (to include unilateral sacralization at the L5 vertebrae), an upper back condition (to include discogenic disc disease at C5, C6 vertebrae), a bilateral hip condition, and a bilateral shoulder condition.

First, with regard to the Veteran's claims of entitlement to service connection for low back condition (to include unilateral sacralization at the L5 vertebrae) and an upper back condition (to include discogenic disc disease at C5, C6 vertebrae), the Board recognizes that the Veteran was last provided a VA examination regarding the etiology of these disorders in November 2011.  However, at that time, the examiner only provided an opinion as to whether the Veteran's upper and lower spine conditions are related to his service-connected right knee patellofemoral syndrome.  The Veteran has specifically stated that he is seeking service connection for both of these conditions on the basis that he developed them due to the conditions and rigors of his military service.  Therefore, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of the Veteran's low back condition (to include unilateral sacralization at the L5 vertebrae) and upper back condition (to include discogenic disc disease at C5, C6 vertebrae).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Next, with regard to the Veteran's bilateral hip and bilateral shoulder conditions, the Board finds that the newly-received evidence, including the medical evidence from Dr. J.C. and the lay evidence from the Veteran, provides an indication that the disabilities may be related to service.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the competent and credible evidence that the Veteran incurred each of these disabilities in service and that they have continued to present, as well as the evidence of a current diagnosis, the Board finds that VA examinations are needed in order to determine the etiology of both the bilateral hip and bilateral shoulder conditions.  

Any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a low back condition (to include unilateral sacralization at the L5 vertebrae), an upper back condition (to include discogenic disc disease at C5, C6 vertebrae), bilateral hip condition, and bilateral shoulder condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA spine examination regarding the nature and etiology of the Veteran's low back condition (to include unilateral sacralization at the L5 vertebrae) and upper back condition (to include discogenic disc disease at C5, C6 vertebrae).  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any low back condition, to include unilateral sacralization at the L5 vertebrae, and/or any upper back condition, to include discogenic disc disease at C5, C6 vertebrae, that the Veteran now has, was manifested in service or is otherwise medically related to service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA joints examination regarding the nature and etiology of the Veteran's bilateral hip condition and his bilateral shoulder condition.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any bilateral hip condition and/or any bilateral shoulder condition that the Veteran now has, was manifested in service or is otherwise medically related to service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


